DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiwara et al. (JP 2007-092036 A).
Ogiwara discloses polymer film with an irregular shape on its surface where a conductive metal film is formed on the surface of the polymer film ([0001], [0051]-[0052], and [0063]). The polymer film is liquid crystal polymer ([0024], [0030], [0031], and [0040]). Rz (ten-point mean roughness) and Ry (maximum height) are measured according to JIS B0601 (1994) ([0045]) and the LCP include Rz/Ry ratios of 0.57 (Example 13, Table 3), 0.61 (Example 30, Table 3), 0.51 (Example 33, Table 3), 0.56 (Example 3, Table 8), 0.53 (Example 4, Table 8), 0.53 (Example 5, Table 8). 0.61 (Example 3, Table 11), 0.52 (Example 6, Table 11), and 0.37 (Example 7, Table 11) with specific Rz values of 1.21 (Example 13, Table 3), 1.25 (Example 3, Table 8), 1.23 (Example 6, Table 11), and 1.29 (Example 7, Table 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 11-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara as applied to claim 1 above, and further in view of Hashizume et al. (US 2017/0347464 A1).
Ogiwara discloses the liquid crystal polymer film of claim 1 as discussed above. 
Ogiwara does not teach both sides of the base material having the claimed roughness where both sides are covered with a metal layer. Further, Ogiwara does not disclose the claimed Ra range for either side of the film.
Hashizume teaches a substrate for a printed wiring board with good circuit formability while maintaining adhesive strength comprising a base film, specifically liquid crystal polymer, and a conductive layer, specifically a metal (abstract, [0047], and [0063]). Hashizume further teaches providing the conductive layer on both sides of the base film to make a double-sided printed wiring board ([0108]). The base film should have an Sa (which is the area measurement of Ra) of 0.04 to 0.1 microns to assure sufficient adhesive strength, ability to remove conductive material, and form a conductive pattern ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine Ogiwara and Hashizume so that a conductive layer is on both sides of the base material to have a double sided printed wiring board (see Ogiwara, [0001] which discloses a wiring board and Hashizume, [0108]). Further, it would have been obvious for the Ra value for the liquid crystal polymer in Ogiwara to be within the Sa range taught in Hashizume of 0.04 to 0.1 microns which overlaps the claimed range to have a film surface that has sufficient adhesiveness and ability to form a conductive pattern (Hashizume, [0056]) where it would be obvious to have the same property for a section of an area (e.g. a single line of an area, Ra) as the entire area since the same advantages, e.g. adhesiveness and ability to form a conductive pattern, would also be expected for the section of an area. If the conductive layer is on both sides of the resin base, it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side. 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara as applied to claim 1 above, and further in view of Watanabe (JP 2005-297405 A).
Ogiwara discloses the liquid crystal polymer film of claim 1 as discussed above. 
Ogiwara does not disclose the claimed Ra range.
Watanabe discloses a metal seed and copper conductive layer formed on a thermoplastic liquid crystal polymer film where the polymer and layer have excellent affinity and adhesion ([0008]) and where the polymer film is plasma-treated to have an Ra of 10 to 100 nm and a maximum height Rz of 100 to 1000 nm ([0009] and [0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Ogiwara to have an Ra value in the range of 10 to 100 nm as taught in Watanabe to avoid defects that may occur in the metal seed layer and copper conductive layer formed on the liquid crystal polymer film while still maintaining adhesive force (Watanabe, [0014]).
Claims 11-12, 15, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara in view of Watanabe as applied to claims 2 or 3 above, and further in view of Hashizume et al. (US 2017/0347464 A1).
Ogiwara in view of Watanabe discloses the liquid crystal polymer film of claim 2 or 3 as discussed above. 
Ogiwara does not teach both sides of the base material having the claimed roughness. 
Hashizume teaches a substrate for a printed wiring board with good circuit formability while maintaining adhesive strength comprising a base film, specifically liquid crystal polymer, and a conductive layer, specifically a metal (abstract, [0047], and [0063]). Hashizume further teaches providing the conductive layer on both sides of the base film to make a double-sided printed wiring board ([0108]). The base film should have an Sa (which is the area measurement of Ra) of 0.04 to 0.1 microns to assure sufficient adhesive strength, ability to remove conductive material, and form a conductive pattern ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine Ogiwara in view of Watanabe with Hashizume so that a conductive layer is on both sides of the base material to have a double sided printed wiring board (see Ogiwara, [0001] which discloses a wiring board and Hashizume, [0108]). If the conductive layer is on both sides of the resin base, it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side. 
In the alternative, claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara in view of Hashizume as applied to claim 7, 13, or 14 above, and further in view of Watanabe.
Ogiwara in view of Hashizume discloses the liquid crystal polymer film of claim 7, 13, or 14 as discussed above. 
To the extent, Ogiwara in view of Hashizume is not considered to disclose the claimed Ra range, Watanabe discloses a metal seed and copper conductive layer formed on a thermoplastic liquid crystal polymer film where the polymer and layer have excellent affinity and adhesion ([0008]) and where the polymer film is plasma-treated to have an Ra of 10 to 100 nm and a maximum height Rz of 100 to 1000 nm ([0009] and [0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Ogiwara to have an Ra value in the range of 10 to 100 nm as taught in Watanabe to avoid defects that may occur in the metal seed layer and copper conductive layer formed on the liquid crystal polymer film while still maintaining adhesive force (Watanabe, [0014]). Further given, it is considered obvious for the conductive layer to be on both sides of the resin base as taught in Hashizume (see discussion above), it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 8/5/2022, with respect to the rejection(s) of claim(s) 1-5, 7, and 11-23 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogiwara; Ogiwara in view of Hashizume; Ogiwara in view of Watanabe; and Ogiwara in view of Hashizume and Watanabe.
To the extent Applicant’s arguments still apply, Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Regarding the combination with Hashizume, Applicant argues Hashizume discloses an area roughness parameter, Sa, and is silent on Ra (line roughness) of the base film. Applicant states WO 2020/009230 shows that Ra values are different from Sa values and there can be no similar tendency between Ra and Sa values. 
Examiner respectfully disagrees. Examiner agrees that Ra and Sa measurements of a film may yield different values as shown in Table 1 of WO 2020/009230. However, Examiner disagrees that teaching an Sa value will have no bearing on designing an Ra value. Since Sa is an area measurement of the film, Sa will contain a more complete view of the arithmetic average roughness value. With the understanding of what the area roughness of the film should be, there provides a teaching for desired traits of a smaller line view of the film. In other words, if a specific roughness is desired for a larger area of a film, it would be obvious that the roughness would also be desired for a smaller portion of the film. Thus, given Hashizume teaches that sufficient adhesive strength is achieved with a specific Sa value, Hashizume is also considered to teach that the adhesive strength can be achieved at smaller specific portion of the film with an Ra measurement. It would have been obvious that having a roughness outside the ranges taught in Hashizume will have consequences to the adhesive strength, and it would be obvious to one of ordinary skill in the art to design an arithmetical average roughness within the bounds taught in Hashizume no matter the portion that is measured whether the portion is an area or line measurement. Thus, Hashizume is considered to provide teachings which render obvious the claimed Ra range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783